Title: To James Madison from Horatio Gates, 16 February 1802
From: Gates, Horatio
To: Madison, James


My dear Friend
N York 16th: Febry: 1802:
This will be presented to you by my Old Friend, & Companion in the War, General Ebenezer Stevens; for particulars more explanatory relating to Him, I must refer you to my Letter to The president, which goes by the same conveyance. Read that, with attention; and you will be satisfied with the Information I wish you fully to understand. The less his political Merit, the more generosity in your Bounty. Take him for this once by the Hand; He has a large Family, & his Success in the Business he goes to Solicit, will be of considerable Benefit to Them. Dr: Eustace who served with me, & immediately attached to the Corps General Stevens Commanded, will give every information in regard to the General you may wish to know.
Mr: D’Wit Clinton, Elected into The Senate in the place of General Armstrong, goes with Gen: S. to Washington. Inclosed I send you Armstrongs last Letter to me; it will convince you of the Steaddiness, and just intention of General Armstrong; this, is a Secret communication which I wish you to know; when you have Leizure, send me Armstrongs Letter. I wrote to you lately. When you please drop me a line of acknowledgement. Believe me always Your Faithfull, & Affectionate Friend,
Horatio Gates
 

   RC (NjMoHP); Tr (owned by Mrs. George B. Cutts, Wellesley, Mass., 1982).



   In his 13 Feb. letter to Jefferson, Gates recommended Stevens for an appointment, describing him as having been “a most decided Whigg” during the Revolution but adding that he may have wavered from principle since then under the influence of local “Torys.” Gates also informed Jefferson that he had written to JM and he assumed JM would show him the letter, adding that he believed DeWitt Clinton would replace John Armstrong in the U.S. Senate (Gates to Jefferson, 13 Feb. 1802 [DLC: Jefferson Papers]).


   Armstrong had written to Gates on 14 Feb. 1802, explaining that he had resigned his Senate seat for health reasons, having “indeed passed a most uncomfortable winter thus far” with what his doctors had diagnosed as either “Dyspepsia” or “the Atonic gout.” He denied complaints, apparently made by Aaron Burr, that he had delayed his resignation in order to play off “any little finesse between the parties on the Judiciary, or other questions” (NN: Emmet Collection).

